IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

NELSON HARLEY,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0182

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 26, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Nancy A. Daniels, Public Defender, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the July 29, 2013, order denying motion

for clarification of sentence issued in Gadsden County Circuit Court case number

1988-CFA-012. Upon issuance of mandate in this cause, a copy of this opinion shall

be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla.

R. App. P. 9.141(c)(6)(D).

BENTON, ROBERTS, and RAY, JJ., CONCUR.